Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s election of Group 1, a method comprising the measuring of GADA IgG subclass distribution, in the paper filed 7/01/22 is acknowledged.

	Applicant argues a lack of serious burden.

	Applicant is advised that each of the independent methods of the claims must be examined and considered for multiple issues ranging from art to enablement.  Given the limited amount of time allotted by the Office to each action it is the examiner’s position that serious burden has been established.

2.   Claims 2, 11-15, and 17-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions or species.

Claims 1, 3-10, and 16 are under examination.

3.   The specification is objected to:
A) Multiple improperly capitalized words have been found throughout the specification, see, for example, lines 11-35 of page 18 wherein dozens of improper capitalizations are disclosed.  Also note words such as “Phase” which is routinely improperly capitalized throughout the specification.
B) At various points throughout the specification “Cpeptide” is properly “C-peptide”.
C) The use of the term Diamyd®, which is a registered trademark, has been noted throughout the specification.  It should be capitalized wherever it appears, accompanied by the generic terminology which is not to be capitalized, and identified with the proper registered symbol, ®.  

This list is not exhaustive.  Applicant is required to correct all such errors throughout the specification.

4.   The drawings are objected to for the following reasons:
	A) Figures 2C, 5, and 8 are illegible.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

The objection to the drawings will not be held in abeyance.

5.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.   Claims 1, 3-10, and 16 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).
  
The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

The method of the instant claims relies on the notion that GAD can be administered for the efficacious treatment of some unnamed disease.  A review of the specification, reveals only the attempted treatment of type 1 diabetes (T1D) through the administration of Diamyd® (GAD plus alum) and vitamin D.  While the specification may imply some efficacy, Inventor Ludvigsson’s subsequent publication (Tavira et al. 2018, IDS) teaches that phase II and phase III trial were failures, indeed, the phase III trial was halted early.  In Tavira et al. the authors (including Inventor Ludvigsson) note that “…there were large interindividual differences.”  Thus, it was made clear that the averaging of results was likely inappropriate.  The authors further noted that the Th2 response that was seen was likely due to the alum adjuvant which was known to skew immune responses towards Th2 and, thus, away from the pathogenic Th1 response seen in T1D.  In yet another article further considering the same tiny trial, Casas et al. (2020), the authors (again including Inventor Ludvigsson) admit that the results were not scientifically significant and that “…this open-label pilot study was not designed to measure efficacy.”  They also reported no change in C-peptide levels for 15 months but a decline therein thereafter.  Finally it was reported that there was no change in insulin requirements for the 15 months of the trial.  Accordingly, it cannot be presumed that the administration of  GAD can be considered to provide the efficacy of treatment required by the claims.

Turning to the specification, no effort whatsoever is disclosed at correlating GADA IgG subclass distribution with efficacy of treatment.  The entirety of the disclosure is that at some (but not all) timepoints the administration of Diamyd® to T1D patients caused a transient reduction in IgG1 as well as a transient increase in IgG2-4, depending on the route of administration (see Figure 2B).  Efficacy of the treatment is not disclosed, thus, no correlation could be made even if it existed.

As early as at least 2010 some of the inventors were investigating GADA IgG subclass distribution.  In Cheremy et al. (2010, IDS) Inventors Ludvigsson and Casas report that in a carefully selected group of T1D patients the administration of Diamyd® caused a reduction in IgG1, an increase in IgG3 and IgG4, and had no effect on IgG2.  But the changes were only transient:
“It is noteworthy that after 9 months, the IgG subclass distribution in GAD-alum treated returned to those observed prior treatment,” (page 38).
But also note that no attempt was made to correlate GADA IgG subclass distribution with efficacy of treatment at any timepoint.  Finally, see Axelson et al. (2013, IDS), wherein GADA IgG subclass distribution was again studied, the authors (including Inventors Ludvigsson and Casas) definitively state:
“No specific immune markers could be associated with treatment efficacy,” (Abstract), and
“No specific immune marker associated with clinical efficacy could be identified,” (Conclusions).

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

	In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, the unpredictability of the claimed method, the teachings of the art, and the lack of any showing in the specification, it would take undue trials and errors to practice the claimed invention.

7.   Claims 1, 3-10, and 16 are rejected on the basis that Claim 1 recites an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a single structural similarity and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

Regarding the Markush grouping of the claims, the various assay methods recited therein are patentably distinct because of both structure and function, i.e., they use different reagents to measure different biological responses.  Such do not properly comprise Markush groupings of alternatives.  Accordingly, each of a method comprising the measuring of	GADA IgG subclass distribution, GADA levels, distribution of cytokines secreted from lymphocytes, lymphocyte proliferation in presence of GAD, and lymphocyte proliferation in presence of CD3/CD28 beads comprises a patentably distinct invention.

8.   No claim is allowed.

9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday - Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 11/22/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644